ORDER
On February 2, 1954, the court rendered an opinion holding that plaintiff was entitled to recover the active duty pay and allowances of an officer of his rank and length of service from September 25, 1950 to February 9, 1951, the exact amount thereof to be determined by the General Accounting Office, but reserved judgment as to whether plaintiff was entitled to retirement benefits in order for the proper board to determine whether plaintiff’s disability is as much as 30 percent, or to allow for the filing of a stipulation by the parties setting forth the facts pertaining to this issue.
On May 17,1954, a report by the General Accounting Office was filed showing that the amount of active duty pay and allowances due plaintiff in accordance with the court’s decision is $1,938.96.
On December 30,1954, a stipulation by the parties was filed stating that the Secretary of the Navy had approved the recommendation of the Board for the Correction of Naval Records and placed plaintiff on the Temporary Disability Retired List in the grade of lieutenant (j. g.), USNR, with a disability of 30 percentum from February 10, 1951 until May 27, 1954, and that as of May 27,1954, the Secretary of the Navy, also upon *810recommendation of said Board, placed plaintiff on the Permanent Disability Retired List in the grade of Lieutenant (j. g.), USNR, with an assigned percentage of disability of 60 percentum.
The stipulation further states that the retired pay due plaintiff based on his grade, rank, length of service and percentage of disability for the period from February 10,1951 to June 3,1954, is the sum of $6,239.14, and that from June 3,1954 the plaintiff is entitled to retired pay at the rate of $191.18 per month. Therefore, plaintiff is entitled to retired pay in the amount of $1,338.26 for the period June 3,1954 through and including January 2,1955.
Now, therefore, ii is ordered, This eleventh day of January, 1955, that judgment be and hereby is entered in favor of plaintiff in the sum of nine thousand five hundred sixteen dollars and thirty-six cents ($9,516.36), which sum represents the active duty pay and allowances 'due plaintiff in accordance with the court’s opinion, together with the retired pay due plaintiff for the period February 10, 1951 through January 2, 1955.
By the Court.
Marvin Jones, Chief Judge.